
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1580
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2010
			Mr. Roe of Tennessee
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Raising the awareness of the need to secure
		  prescription medications and expressing support for designation of September 10
		  as National Lock Your Meds Day.
	
	
		Whereas prescription drug abuse is a serious and growing
			 public health concern in the United States with little public awareness;
		Whereas many people in the United States hold the
			 dangerous misconception that prescription medications are safe because they are
			 legal;
		Whereas 2,500,000 people in the United States began using
			 prescription drugs non-medicinally in 2008 alone;
		Whereas deaths due to drug overdoses now exceed those due
			 to car accidents in 16 States;
		Whereas the abuse of prescription medications in this
			 country costs approximately $4,000,000,000 in health care and correctional
			 facility charges annually;
		Whereas adolescents and young adults are increasingly
			 finding home medicine cabinets an easy way to illegally access powerful and
			 addictive medications;
		Whereas people in the United States are facilitating the
			 abuse of prescriptions by their friends and family members by neglecting to
			 properly secure and track their medications;
		Whereas the National Sheriffs’ Association (NSA) and the
			 National Family Partnership have teamed up together to educate communities
			 nationwide on the dangers of leaving prescription medicines in unsecured
			 locations in their home and are committed to combating the scourge of
			 prescription drug abuse, particularly by adolescents and young adults;
			 and
		Whereas September 10 would be an appropriate date to
			 designate as National Lock Your Meds Day: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the
			 designation of National Lock Your Meds Day;
			(2)encourages the
			 President to issue a proclamation calling upon the people of the United States
			 to observe the day with appropriate programs and awareness activities;
			 and
			(3)encourages the
			 National Sheriffs’ Association and the National Family Partnership to promote
			 National Lock Your Meds Day, in collaboration with law enforcement and other
			 supporting local agencies, to educate communities about the dangers of
			 unsecured prescription meds as well as an attempt to reduce illegal access to
			 unsecured prescription meds throughout the United States.
			
